Finding of fact Mo. 2 in the referee’s report, so far as it finds that the services and expenditures therein recited have not been paid for, is hereby reversed, and also conclusion 4 in said report; and the affirmative finding *881is made by this court that the agreement between the parties, recited in finding of fact No. 8, was also to the effect that the defendants’ share in the ultimate profits should include and be taken by them as full compensation for all their services rendered for the plaintiffs in reference to the said property before, during and after the said partition action. The judgment is hereby modified so as to strike therefrom the recovery by defendants of the sum of $318.10, with interest thereon, and reducing accordingly the judgment in favor of the defendants to the sum of $491.86 costs as taxed; and as so modified the judgment is affirmed, without costs. Jenks, P. J., Thomas, Mills, Rich and Putnam, JJ., concurred.